Citation Nr: 0017228	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  91-55 757	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of spontaneous pneumothorax, currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from September 1945 to December 
1948.  

This matter is before the Board of Veterans' Appeals (Board) 
upon review of a July 1989 rating decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (the RO).   Following the appellant's filing 
of a notice of disagreement with regard to the July 1989 
decision, this matter was remanded in July 1991, June 1993, 
April 1995 and in September 1997.  

Upon its September 1997 review, the Board also found that the 
appellant had not submitted new and material evidence 
sufficient to warrant the reopening of a claim of entitlement 
to service connection for myositis of the left arm and left 
subdeltoid bursitis, which had been previously denied in 
December 1961.  The Board also denied entitlement to service 
connection for a claimed impairment of the left upper 
extremity, finding that it was not incurred in or aggravated 
during the appellant's active service nor was it proximately 
due to the service-connected residuals of a spontaneous 
pneumothorax.  

By rating decision dated in June 1999, the RO assigned a 30 
percent disability rating for the appellant's service-
connected pulmonary disorder.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Veterans Appeals held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Such is the case here.

Having reviewed all the evidence of record, and mindful of 
the lengthy period of time it has taken this case to be fully 
resolved, the Board is of the opinion that this matter is now 
ready for appellate review.  


FINDINGS OF FACT

1. The appellant's service-connected pulmonary disability is 
moderate in its severity, and is characterized by FEV-1 
and FEV-1/FVC test results of 58 percent of that 
predicted.  

2. Application of the schedular criteria in effect subsequent 
to October 7, 1996 are more favorable to the appellant's 
claim.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 
percent have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Codes 6602 and 6814 (1996); Diagnostic Code 
6843 (1998); VAOPGCPREC 
3-2000. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the residuals of his spontaneous 
pneumothorax are more disabling than are contemplated by the 
currently assigned disability rating.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first describe the factual 
background of this case and the relevant law as it 
particularly applies to the appellant's claim.  The Board's 
analysis will follow.      

Factual Background

The appellant's service medical records reveal that in August 
1948, he sustained a spontaneous pneumothorax of the left 
lung.  Several recurrences are thereafter of record.  By 
rating decision dated in February 1950, service connection 
was granted for recurring spontaneous pneumothoraces with 
emphysema.  At the time he sought an increased disability 
rating for his disorder in February 1989, a 10 percent 
disability evaluation was assigned.  

The record reflects that this matter arose following the 
appellant's filing of a notice of disagreement with a July 
1989 rating decision denying an increased disability rating 
for the disorder in question.  
  
In due course of the development of his claim, the appellant 
underwent a physical examination conducted by R.C.Z., M.D. in 
August 1991.  The appellant was reported to have recently 
stopped smoking cigarettes, which he had used for 
approximately 15 years.  The appellant reported that he had 
experienced no recent recurrence of the pneumothorax.  He 
stated that he had a "certain amount" of morning cough, 
productive of yellow sputum.  He stated that he became short 
of breath climbing two flights of stairs or walking tow 
blocks rapidly.  He stated that he experienced three to four 
colds a year.  Upon clinical examination, a well-healed 
thoracotomy scar was noted.  There was no deformity noted of 
the chest wall.  Diaphragms were at equal level bilaterally, 
and moved at least two interspaces, "perhaps three, 
symmetrically."  His breath sounds were totally clear on 
forced expiration.  He was noted to have mild pectus 
excavatum.  

Upon radiographic examination, some pleural thickening was 
noted over the apex of the left lung, extending to the left 
costophrenic angle.  Obstructive pulmonary disease was noted.  
There was no evidence found of a pneumothorax, and no marked 
interval change from a prior, October 1989 examination.  


Upon pulmonary function testing, the following results were 
obtained:

Indicator			Percentage of predicted value
FEV-1:					62				
FEV-1/FVC:					65

The test results were interpreted as indicative of a slight 
decrease in vital capacity with mild airflow obstruction.  

In relevant part, Dr. R.C.Z. rendered a diagnostic impression 
of status-post left thoracotomy with resection of pulmonary 
blebs or cysts; possible scarring of the pleura from a 1949 
pneumothorax; and chronic bronchitis due to cigarette smoking 
with mild dyspnea on exertion, daily sputum production, and 
"mild" airflow obstruction.    

In a letter dated in March 1994, H.B., M.D., reported that 
the appellant had been diagnosed to have pulmonary emphysema, 
pulmonary fibrosis, and emphysema.  

In a letter dated in May 1995, R.F.G., M.D., an internal 
medicine specialist, reported that the appellant related 
smoking approximately one-half a pack of cigarettes or less 
per day for 20 years.  The letter was received during the 
course of development of the appellant's claim relating to 
service connection for asserted radiation exposure 
disabilities.  

In February 1998, the appellant underwent a VA provided 
physical examination, conducted for VA by Dr. R.C.Z.  The 
appellant reported that he had stopped smoking years 
previously.  He reported that he did not breathe well, and he 
could not breathe deeply.  He stated that he was unable to 
walk past about 20 feet without stopping to rest, and said 
that he could only climb about 10 steps of a staircase.  He 
reported that he produced about of tablespoon of sputum per 
day.  He denied hemoptysis.  

Upon clinical examination, the appellant was noted to have 
mild pectus excavatum.  No clubbing was noted.  The physician 
noted that after a "very vigorous walk" of about 250 feet, 
the appellant's oxygen saturation level was 89%, and his 
pulse had risen slightly.   Little hyperresonance was noted 
in the bases of the lungs.  The physician observed that the 
appellant appeared to be "moving an adequate amount of 
air," and that his breath sounds were normal even on forced 
expiration.  There was no clubbing or cyanosis noted.  

Upon pulmonary function testing, the following results were 
obtained:

Indicator			Percentage of predicted value
FEV-1:					58
FEV-1/FVC:					58

The appellant was diagnosed to have chronic obstructive 
pulmonary disease, primary emphysema with normal resting 
oxygen saturation, mild hypoxemia following "pretty good" 
exercise on the basis of cigarette smoking.   

Relevant Statute, Regulation, and Precedent

Rating disabilities in general 

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Schedular criteria

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996, during the 
pendency of the appellant's claim.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  See Karnas,1 Vet. App. at 313.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  In part, the General Counsel held that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion is 
binding on the Board.  38 U.S.C.A.
§ 7104(c) (West 1991); 38 C.F.R. § 14.507 (1999).

Under current criteria, the disability arising from service-
connected pneumothoraces is evaluated by reference to the 
general criteria for restrictive lung disease under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6840 through 6845 (1999). 

Under the currently applicable criteria, a 10 percent 
evaluation is to be assigned where there is Forced Expiratory 
Volume per one second (FEV-1) of 71-to 80 percent predicted, 
or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted. A 30 percent evaluation requires FEV-1 of 56-to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56- to 65-percent predicted. A 60 percent 
evaluation requires FEV-1 of 40-to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

As to the previously applicable rating criteria, Diagnostic 
Code 6814 provided for a 100 percent evaluation for a 
spontaneous pneumothorax for six months.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6814 (1996).  Thereafter, the 
residuals are rated analogously to bronchial asthma under 
Diagnostic Code 6602.  The pre-October 1996 criteria under 
this Diagnostic Code were as follows:

Pronounced; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks 
and with marked loss of weight or other evidence of 
severe impairment of health - 100 percent

Severe; frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; 
more than light manual labor is precluded - 60 
percent

Moderate; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks - 
30 percent

Mild; paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings 
between attacks - 10 percent

38 C.F.R. § 4.97, Diagnostic Codes 6602, 6814 (1996).  

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  The use of such terms by medical professionals, both 
VA and others, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).  

The well-grounded claim requirement

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

In order to present a well-grounded claim for a disability 
rating greater than assigned, a veteran need only submit his 
or her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994).  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the appellant's assertion that the 
symptoms of his service-connected disability have worsened is 
sufficient to well ground this claim. within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected sinusitis is well grounded, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  In response 
to the Board's September 1997 remand, the veteran was 
provided with a February 1998 VA examination, which has been 
described in detail above.  The veteran has had a full 
opportunity to present evidence and argument in support of 
his claim.  There is no indication that additional pertinent 
evidence is available.  The Board therefore finds that all 
facts that are relevant to this issue have been properly 
developed and that a remand for additional procedural or 
evidentiary development is not required.

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert, supra, it was noted that  "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9  
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Board observes that the RO evaluated the appellant's 
service-connected pneumothorax residuals under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6602-6814, pertaining to bronchial 
asthma.  Examination of those provisions reveal that its 
established clinical criteria as to lung capacity are 
identical to those specified in the general formula for the 
rating of restrictive lung disease.  The only exception to 
this finding is that under the rating criteria for bronchial 
asthma, the frequency and use of inhalational and 
bronchodilator devices is also measured.  Because the rating 
criteria are therefore identical in relevant part, the Board 
finds that no prejudice attaches to the Board's consideration 
of this matter in its current posture.  See 38 C.F.R. § 4.20, 
4.21; Bernard v. Brown, 4 Vet. App. 384 (1993).   

With regard to the application of the schedular criteria, the 
Board's first task is to determine based upon both the 
regulation and all evidence of record, whether the amended 
regulation is more favorable to the appellant.  See 
VAOPGCPREC 3-2000, supra.  Having undertaken this review, the 
Board finds that the revised schedular provisions are more 
favorable to the appellant because only certain specific, 
objective, readily ascertainable findings are now required.  
Under the former criteria, symptomatology which is not 
readily ascertainable was required.  As an example, in order 
for a 60 percent rating to be granted under the former 
criteria, it was expected that a claimant could establish 
that he or she had vaguely defined symptomatology such as 
"marked dyspnea on exertion between attacks" and "more 
than light manual labor is precluded".

With respect to the appellant's claim, in August 1991, the 
appellant's FEV-1 testing resulted in a finding of 62% of the 
predicted value; the FEV-1/FVC testing resulted in a finding 
of 65% of that predicted.  Under the revised criteria, the 
clinical testing would have supported the assignment of a 30 
percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6602-6814.  Conversely, the disability picture arising 
from the appellant's service-connected lung disorder did not 
then meet the much less specific criteria in effect prior to 
October 7, 1996.  The record then reflected that the 
appellant had not experienced recurrences of pneumothorax .  
His breath sounds had been noted during the August 1991 
examination to be "totally clear" on forced expiration, and 
a "slight" decrease of vital capacity had been clinically 
demonstrated.  

The Board will therefore apply the more favorable rating 
criteria amendment to the period from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-2000, supra.  
The Board observes in this regard that in its June 1999 
rating decision, the RO granted an increased disability 
evaluation, to 30 percent, for the appellant's lung 
disability effective October 7, 1996.  In so doing, the RO in 
effect complied with VAOPGCPREC 3-2000.  

As is alluded to above, the August 1991 pulmonary function 
test results are plainly supportive of the assignment of a 30 
percent disability rating under the currently applicable 
criteria.  Clinical pulmonary function testing in February 
1998 is also supportive of the assignment of a 30 percent 
disability rating.  Under the current criteria, both the FEV-
1 and the FEV-1/FVC readings warrant the assignment of a 30 
percent evaluation.  

However, the test results plainly do not meet the requisite 
clinical findings for the assignment of a 60 percent 
disability rating under the current criteria.  In February 
1998, FEV-1 and FEV-1/FVC were both 58 percent of predicted 
value.  Under the current schedular criteria, a rating of 60 
percent would require FEV-1 of 40 to 55 percent predicted or 
FEV-1/FVC of 40 to 55 percent.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992) [observing in the context of the 
evaluation of service-connected hearing loss that the 
specified clinical test results as set forth in the 
applicable diagnostic criteria mandate a mechanical 
application of the test data to the rating schedule].  
Plainly, the clinical test results do not support the 
assignment of a disability rating greater than 30 percent.

The appellant has contended that his disability is more 
severe than is contemplated by the assigned rating.  However, 
as discussed above, the clinical test results are not 
supportive of this assertion.  It is apparent that the 
appellant sincerely believes that any current pulmonary 
impairment is caused solely by the service-connected 
pneumothorax residuals.  However, although he is competent to 
report on his own symptomatology, as a lay person he cannot 
competently comment on medical matters such as diagnosis.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In this case, there are other pulmonary problems 
which are unrelated to the service-connected residuals of 
spontaneous pneumothorax.  Indeed, the Board notes that the 
August 1991 examiner specifically related the appellant's 
pulmonary dysfunction to chronic bronchitis due to cigarette 
smoking, and further described his impairment as "mild 
dyspnea" and "mild airflow obstruction."  Subsequent 
medical records, reported above, continue to refer to other, 
non service-connected pulmonary disabilities as well as to as 
history of cigarette smoking.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 
the currently assigned 30 percent.  The benefit sought on 
appeal is accordingly denied. 







CONTINUED ON NEXT PAGE

ORDER

An increased disability rating for the residuals of 
spontaneous pneumothorax is not warranted.  The appeal is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

